DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments, filed on May 26, 2022, have been entered. Accordingly, claims 1, 3-12 and 14-20 are currently pending in this application. Applicant’s amendments have overcome the previous art rejections, but raise new issues which have been incorporated herein.
Claim objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
As per claim 10, the claim recites “the first through hole”, without proper antecedent basis. Said recitation should be amended to recite --a first through hole--, instead.
As per claim 14, the claim recites “an substantial cylinder shape”, whereas it should be amended to recite --a substantial cylinder shape--, instead.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 9-10 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 7, the claim was amended to depend on claim 6, instead of claim 1. Said amendment now results in claim 7 reciting “a first side wall face”, in addition to the intervening limitation of “a first side wall face” in claim 6. It is unclear whether claim 7 requires an additional (i.e. two) first side wall faces for infringement.
As per claim 9, the claim was amended to depend on claim 6, instead of claim 4. Said amendment now results in claim 9 reciting “the first end face” and “a side wall face”. The recitation of “the first end face” lacks proper antecedent basis, and it is unclear whether “the first end face” corresponds to any of the faces recited in claim 6. Moreover, it is unclear whether the recitation of “a side wall face” pertains to any of the first or second side wall faces recited in claim 6, or if the claim requires an additional side wall face. Claim 10 is rejected by virtue of its dependency.
As per claim 16, the claim was amended to depend on claim 14, instead of claim 15. Now the claim recites “the first collecting pipe”, without proper antecedent basis. It is unclear whether the claim is referring to any other structures recited in intervening claims.
In order to overcome the aforementioned indefiniteness issues, Applicant is strongly encouraged to adopt the following amendments:
In claim 7:
The recitation of “according to claim 6”, in line 1 of the claim, should be amended to recite --according to claim 1--.
The recitation of “the first surface”, in the second to last line of the claim, should be amended to recite --a first surface--.
In claim 9:
The recitation of “according to claim 6”, in the first line of the claim, should be amended to recite --according to claim 4--.
The recitation of “the first side wall face”, in line 3 of the claim, should be amended to recite --a first side wall face--.
In claim 16:
The recitation of “according to claim 14”, in line 1 of the claim, should be amended to recite --according to claim 15--.
The recitation of “the first connector”, in line 2 of the claim, should be amended to recite --a first connector--.
The recitation of “the second connector”, in line 3 of the claim, should be amended to recite --a second connector--.
Allowable Subject Matter
Claims 1-6, 8, 11-12, 14-15, 17 and 19-20 are allowed. Claims 7, 9-10 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or set forth in this Office action. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, the new ground of rejection arises from the amendments to claims 7, 9 and 16 which change the scope of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763